Title: To George Washington from Robert Wellford, 18 September 1794
From: Wellford, Robert
To: Washington, George


               
                  
                  Fredericksg Virga Sepr 18th 1794.
               
               Robert Wellford of Fredericksburg in Virga would feel himself criminated of ingratitude by his own heart, were he in any instance whatever, to neglect his most sincere acknowledgments & thanks to General Washington, for his truly friendly attention to his feelings, at the time He condescended to introduce R.W: to the notice, and friendship of Col: Feilding Lewis, Mr Fitzhugh of Chatham, & other respectable characters.
               
               The President of the United States at his last visit in Fredg having intimated to R.W., a further disposition to Countenance him, if any future occasion should offer. R.W: now begs leave to observe, that it has fallen to his lot to be drawn forth in support of Government, & as he wishes to deserve its protection, goes from this Town to the place of Rendezvous with the Cavalry commanded by Capt: Geo: Lewis, as surgeon.
               Robt Wellford sincerely hopes that the Author of all Good will avert every necessity of requiring any, the least aid from Men of his profession in this expedition: but if the President should esteem it proper to make any arrangement of a Medical department, in case of a different issue, and should imagine R.W.’s professional merits worthy his notice, he will point out to the Commander in chief on this service, in what manner his talents may be best exerted for the relief of the unfortunate, & such as they may be, they will in consequence be fully exerted.
               Robt Wellford can never forget a most respectfull regard for the President, nor can he relinquish but with memory itself his gratitude for those introductory Let[ter]s which settled him in Life, & from which has resulted a practice in surgery & Medicine which now enables him to support an amiable Wife, two lovely daughters & the <means> of edu<ca>ting Six Sons, every one of whic<h he> hopes <at> a future day, will prove them<selves> valuable members of the United States.
               Resources & consequences like these have arisen from General Washington, & Robt Wellford has only to desire the President of the United States to be assured that he shall ever entertain the most lively sense of the Obligations already conferred upon him.
            